THE BOARD OF DIRECTORS

 

OF

 

FOREVER ZEN LTD.

 

 

 

 

The following is a true copy of the resolution duly adopted by the Board of
Directors of this Corporation at a special meeting, notice to this meeting
having been waived, held on November 11th, 2013;

 

The Board of Directors who was present for this meeting & took active part
therein was:

 

Hans Van Niekerk

 

WHEREAS there has been presented to and considered by this meeting a Motion to
formally RESIGN my position as DIRECTOR of the company,

 

NOW THEREFORE BE IT RESOLVED that the corporation having considered this matter,
has opened the floor to all those who voice a preference inthe issue, has
decided unanimously and RESOLVED that: I do herby formally RESIGN as director of
the company, and do herby, by affixing, my signature hereto, officially as my
last corporate act of Director, DO HERBY RESIGN.

 

 

 

 

The Director of the corporation, by affixing his signature hereto, does hereby
formally resign, and shall allow the company to choose its Directors at a time
and place of its choosing.

 

/s/ Hans Van Niekerk Hans Van Niekerk, Director

